DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remark’s mailed 01/04/2022. In addition, it is noted that Perez, Creed, and Cooper teach that it was known in the art to identify user through known voice patterns and determining a user’s mood or emotional state and also adjusting a video setting based on viewer mood. However, the prior art fails to teach or suggest “wherein in a determination that a voiceprint feature library comprises target preset audio information corresponding to the audio information, determining user identity information and user mood information corresponding to the audio information based on the target preset audio information comprises: determining a voiceprint feature vector corresponding to the audio information; determining whether a preset feature vector corresponding to preset audio information of the voiceprint feature library comprises a target feature vector matching the voiceprint feature vector; and in a determination that the preset feature vector corresponding to the preset audio information of the voiceprint feature library comprises the target feature vector matching the voiceprint feature vector, determining the user identity information and the user mood information corresponding to the audio information based on the target preset audio information corresponding to the target feature vector; wherein determining a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ren et al. (US Pub. 2015/0346987) discloses display mode selection according to a user profile or a hierarchy of criteria.
	Subramanian et al. (US Pub. 2017/0223092) discloses providing media content based on user state detection. 
	Weinstein et al. (US Pub. 2016/0342389) discloses user interface customization based on speaker characteristics. 
	Liu et al. (US Pub. 2008/0111830) discloses automatic parameters adjusting system and method for a display device. 
	Allen et al. (US Pub. 2010/0013855) discloses automatically calibrating picture settings on a display in accordance with media stream specific characteristics. 
	Thyssen et al. (US Pub. 2011/0095875) discloses adjustment of media delivery parameters based on automatically-learned user preferences. 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 25, 2022